USCA11 Case: 21-13863    Date Filed: 04/27/2022   Page: 1 of 4




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13863
                Non-Argument Calendar
                ____________________

FREDERICK WROTEN,
                                            Plaintiff-Appellant,
versus
J. LANGFORD FLOYD,
Judge,
JUDY NEWCOMBE,
District Attorney,
J. CLARK STANKOSKI,
Judge,
ROBERT WILTERS,
District Attorney,
USCA11 Case: 21-13863              Date Filed: 04/27/2022         Page: 2 of 4




2                          Opinion of the Court                        21-13863

                                                      Defendants-Appellees.


                         ____________________

             Appeal from the United States District Court
                for the Southern District of Alabama
               D.C. Docket No. 1:20-cv-00121-TFM-N
                      ____________________

Before ROSENBAUM, GRANT, and BLACK, Circuit Judges.
PER CURIAM:
        Frederick Wroten, proceeding pro se, appeals the district
court’s dismissal of his civil rights complaint for failure to state a
claim because it was barred under Heck v. Humphrey, 512 U.S. 477
(1994), and because the defendants were immune from claims for
monetary relief. He contends the district court erred in finding no
federal claims remained in his action and contends a ruling on his
allegations would not undermine his other state convictions or af-
fect his release. After review, 1 we affirm.




1 We review de novo a district court’s dismissal of an in forma pauperis (IFP)
complaint for failure to state a claim under 28 U.S.C. §§ 1915(e) and 1915A.
Bilal v. Driver, 251 F.3d 1346, 1348–49 (11th Cir. 2001). Section 1915(e) pro-
vides, inter alia, that any IFP action or appeal shall be dismissed at any time if
it fails to state a claim upon which relief can be granted.
28 U.S.C. § 1915(e)(2)(B).
USCA11 Case: 21-13863         Date Filed: 04/27/2022     Page: 3 of 4




21-13863                Opinion of the Court                         3

       Section 1983 provides a cause of action for private citizens
against government actors for violating their constitutional rights
and other federal laws. 42 U.S.C. § 1983. To recover damages for
an allegedly unconstitutional conviction or for other harm caused
by actions whose unlawfulness would render a conviction or sen-
tence invalid in a § 1983 action, a plaintiff must show the conviction
or sentence “has been reversed on direct appeal, expunged by ex-
ecutive order, declared invalid by a state tribunal authorized to
make such determination, or called into question by a federal
court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 486–
87. If this type of § 1983 action is brought before the challenged
conviction or sentence is invalidated, it must be dismissed. Id. at
487. Thus, the district court considers whether a favorable judg-
ment for the plaintiff would “necessarily imply the invalidity of his
conviction or sentence.” Id. If the outcome would imply invalid-
ity, then the plaintiff’s complaint must be dismissed unless the
plaintiff can establish the conviction or sentence was already inval-
idated. Id.
        We have clarified that for Heck to apply, a successful § 1983
suit and the underlying conviction must be logically contradictory
such that the § 1983 suit would negate the conviction. See Dyer v.
Lee, 488 F.3d 876, 879–80, 884 (11th Cir. 2007). We ask whether
“it is possible that the facts could allow a successful § 1983 suit and
the underlying conviction both to stand without contradicting each
other.” Harrigan v. Metro Dade Police Dep’t Station #4, 977 F.3d
1185, 1193 (11th Cir. 2020) (emphasis in original) (quotation marks
USCA11 Case: 21-13863        Date Filed: 04/27/2022     Page: 4 of 4




4                      Opinion of the Court                21-13863

omitted). The Heck doctrine applies when the “invalidation of a
conviction or speedier release would . . . automatically flow from
success on the § 1983 claim.” Id. (quotation marks omitted). In
Harrigan, we held Heck did not bar Harrigan’s § 1983 suit because,
if his § 1983 excessive-force claim was successful, it would not nec-
essarily imply the invalidity of his state-court convictions as there
was a version of facts that would allow his punishment to stand
alongside a successful § 1983 suit. Id. at 1196–97.
       The district court did not err in dismissing Wroten’s second
amended complaint because it was barred by Heck. If Wroten’s
§ 1983 action was successful, it would have invalidated his convic-
tions and sentences because he was directly challenging their valid-
ity by asserting they were obtained in violation of the U.S. Consti-
tution. He also conceded his convictions and sentences had not
been previously invalidated. Unlike in Harrigan, there was no ver-
sion of facts that would allow Wroten’s convictions and sentences
to stand if his § 1983 suit succeeded because his convictions and
sentences could not stand if the issuing court lacked jurisdiction.
See id. Because Wroten was thus effectively collaterally attacking
his convictions and sentences and they had not been invalidated,
Heck applied, given that the success of his action would necessarily
have implied the invalidity of his convictions and sentences. See
Heck, 512 U.S. 486-87; Dyer, 488 F.3d at 879-80, 884.
      AFFIRMED.